Exhibit 10-AAjj

Uncommitted Account Receivable Purchase Agreement

Dated 23 January 2006

Tech Data GmbH & Co. OHG

(Supplier)

Citibank International, plc

(Purchaser)



--------------------------------------------------------------------------------

Contents

 

1    Definitions and Interpretation    1 2    Object of the Agreement    4 3   
Purchase of Account Receivable    4 4    Representations and Warranties    5 5
   Undertakings    6 6    Price Adjustments and Interest    7 7    Additional
Costs    8 8    Servicing and Management of Purchased Receivables.    8 9   
General    9 10    Notices    10 11    Assignments    10 12    Governing Law   
10 Schedule 1 – Supplier Pricing Schedule and Customer Data sheet    12
Schedule 2 - Purchase Request    13 Schedule 3 - Notice of assignment    15

Contents (1)



--------------------------------------------------------------------------------

Uncommitted Account Receivable Purchase Agreement made on 23 January 2006

Between

 

(1) Tech Data GmbH & Co. OHG (the Supplier) of Kistlerhofstrasse 75, D-81379
Munich, Germany; and

 

(2) Citibank International Plc (the Purchaser) acting through its office at 25,
Canada Square, Canary Wharf, London E14 5LB, United Kingdom.

Whereas

 

A From time to time the Supplier enters into commercial trade transactions with
a Customer (as hereinafter defined) for the sale of goods and/or services,
resulting in Account Receivables (as hereinafter defined) owed by the Customer
to the Supplier.

 

B From time to time, the Supplier may wish to sell, and the Purchaser may wish
to purchase, such Account Receivables with their accompanying rights and
proceeds subject to the terms and conditions set forth in this Agreement.

Now, therefore, the Supplier and the Purchaser agree as follows:

It is agreed:

 

1 Definitions and Interpretation

Account Receivable(s) means any indebtedness of the Customer to the Supplier:

 

  1.1 evidenced by an invoice, which indebtedness shall include the right to
receive payment of interest or finance charges or other liabilities of the
Customer under the relevant contract to which such invoice relates; and

 

  1.2 that may be subject to additional agreements including, but not limited
to, Delkredere Agreements or Insurance Contracts.

Adjustment(s) means, with respect to each Account Receivable the percentage set
forth in the Schedule 1 relevant to the Customer as amended from time to time
based on the Purchaser’s evaluation of discounts and allowances as are in force
between the Supplier and the Customer.

Business Day means a day on which banks are open for business in London, Germany
and the principal financial centre of each relevant currency.

Collection Account means, individually and collectively, any bank account
maintained with Citigroup Global Markets Deutschland AG & Co. KGaA (unless
otherwise agreed by the parties in writing) which is established for the purpose
of receiving payments and other monies and proceeds collected with respect to
Account Receivables, which shall be subject to a Control Agreement in favour of
the Purchaser, in form and substance satisfactory to the Purchaser.

Commercial Dispute means inter alia (i) any returns, replacements, credits and
any other Adjustments relating to any Purchased Receivable, or (ii) any disputes
or claims including, but not limited to, any dispute alleged as to price,
rebates, volume discounts, invoice terms, payment of mandatory fees for (e.g.
copyright royalties, WEEE (Waste of Electrical and Electronic Equipment)),
offset of counterclaims, quantity or quality, breach of contract, warranty,
representation, or covenant by the Customer in respect of any Purchased
Receivable, late or wrongful delivery and related claims, or general breakdown
in commercial relations between the Supplier and the Customers, arising out of,
or in connection with, all or any portion of a Purchased Receivable or any other
transaction related thereto. For the avoidance of doubt, the Purchaser and
Supplier expressly agree that the Customer’s non-payment caused solely by an
Insolvency Event shall not qualify as a Commercial Dispute.

 

Page 1



--------------------------------------------------------------------------------

Control Agreement means a deposit account control agreement or a blocked account
agreement in form and substance satisfactory to the Purchaser with respect to a
Collection Account by and among the Purchaser, the Supplier, and the financial
institution with which each Collection Account is maintained.

Credit and Collection Policies and Procedures shall mean those credit and
collection policies and procedures delivered and certified to the Purchaser by
the Supplier as of the date of this Agreement.

Customer shall mean an entity or entities, agreed upon by Supplier and Purchaser
from time to time, that enters into commercial trade transactions with Supplier
for the sale of goods and/ or services resulting in Accounts Receivable, and in
respect of which the Purchaser and Supplier have concluded a Schedule 1 covering
specific requirements for the relevant Account Receivables and conditions of
purchase.

Customer Limit means, without obligation to the Purchaser, the maximum
Receivables Balance that the Purchaser may be prepared to purchase at any time
as set forth in the relevant Schedule 1 for a Customer.

Delkredere means the liability of a Delkredere Obligor for the payment of any
Account Receivable in the event of the respective Customer’s inability to pay,
as accepted by the relevant Delkredere Agreement.

Delkredere Agreement means any agreement between the Delkredere Obligor and the
Supplier, stating the Delkredere.

Delkredere Claim means any indebtedness of the Delkredere Obligor the Supplier
under a Delkredere Agreement.

Delkredere Obligor means an entity or entities providing a Delkredere in respect
of a Customer as set out in the relevant Schedule 1.

EURIBOR means, in relation to any amount in Euro and any period: the applicable
Screen Rate; or

 

  (i) (If no Screen Rate is available for Euro or other relevant period) the
rate (rounded upwards to four decimal places) at which the Purchaser is able to
obtain deposits in Euro from leading banks in the European Interbank market;

 

  (ii) as at 11.00 am (London time) on the Quotation Day for the offering of
deposits in Euro and amount and for the relevant period in respect of which
EURIBOR is to be determined;

EURO or € means the single currency introduced in the third stage of economic
and monetary union pursuant to the EC Treaty.

Insolvency Event means, in relation to the Customer, that any of the following
has occurred:

 

  (i) the Customer shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or any
corporate action, legal proceedings or other procedure or step is taken in
relation to (i) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of the Customer other than a
solvent liquidation or reorganisation of the Customer; (ii) a composition,
assignment or arrangement with any creditor of the Customer; (iii) the
appointment of a liquidator (other than in respect of a solvent liquidation of
the Customer), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of the Customer or any of its
assets; provided, that any such event arising by reason of currency restrictions
or foreign political restrictions or regulations beyond the control of the
Supplier or the Customer shall not be deemed an “Insolvency Event” hereunder; or

 

  (ii) any procedure or step analogous to any of the foregoing is taken in any
jurisdiction.

 

Page 2



--------------------------------------------------------------------------------

Insurance Coverage Provider means any credit insurance coverage provider with
whom the Supplier has entered into an insurance policy with in respect of any
Account Receivable.

Insurance Contract means any comprehensive insurance contract in form and
substance satisfactory to the Purchaser made between the Supplier and any
Insurance Coverage Provider in respect of a Purchased Receivable.

Insurance Proceeds means all insurance proceeds payable pursuant to any
Insurance Contract.

Insurance Cap means the maximum liability of an Insurance Coverage Provider in
respect of a Customer.

Invoice Amount means, as off each Settlement Date, the aggregate nominal Euro
amount of all Account Receivables offered for sale to the Purchaser.

Next Settlement Date means the subsequent Settlement Date indicated in a
Purchase Request, which, unless otherwise agreed, shall not fall more than 45
days from the previous Settlement Date.

Maturity Date means, in respect of an Account Receivable, the date on which such
Account Receivable becomes due and payable by the Customer as specified in the
Purchase Request.

Program Fee shall mean the fee paid by the Supplier directly to the Purchaser in
Euros for the program, which shall be in the amount computed in accordance with
the formula contained in Schedule 1.

Purchase Date means each date on which the Purchaser purchases an Account
Receivable, which, unless otherwise agreed, shall be the date specified in the
Purchase Request, whereby the Supplier will aim to propose such date to be on
spot basis, but not later than 3 Business Days after the Purchaser receives the
duly signed Purchase Request.

Purchase Request means, in relation to each Account Receivable, a database
containing the information set out in Schedule 2, which information will
identify the specific Account Receivables that are being offered for sale to
Purchaser by Supplier.

Purchase Price shall mean the purchase price paid by the Purchaser directly to
the Supplier for the account of the Supplier in Euros for the Purchased
Receivables which shall be in the amount computed according to the formula
contained in the relevant Schedule 1.

Purchased Receivables means the Account Receivables that have been assigned to
and purchased by the Purchaser from the Supplier in relation to a Customer
pursuant to the provisions of this Agreement.

Quotation Day means, in relation to any period for which a rate per annum is to
be determined, two Business Days before the first day of that period unless
market practice differs in the relevant interbank market, in which case the
Quotation Day will be determined by the Purchaser in accordance with market
practice in the relevant interbank market (and if quotations would normally be
given by leading banks in the relevant market on more than one day, the
Quotation Day will be the last of those days).

Receivables Balance means the total outstanding balance of all Purchased
Receivables from the Supplier in respect of a Customer as of any applicable
Purchase or Settlement Date.

Screen Rate means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant periods displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
services cease to be available, the Purchaser may specify another page or
service displaying the appropriate rate with the advance consent of Supplier.

Servicer shall mean the Supplier, or any successor thereto, which provides the
services described in Section 8.

 

Page 3



--------------------------------------------------------------------------------

Settlement Date means each date on which the parties effect the settlement
procedures set forth in Section 3.2.

 

2 Object of the Agreement

 

2.1 Subject to the terms and conditions of this Agreement, the Supplier may from
time to time offer to sell Account Receivables to the Purchaser by submitting a
Purchase Request to the Purchaser and the Purchaser at its sole discretion may
agree to acquire such Account Receivables.

 

2.2 The Supplier shall not be entitled to serve a Purchase Request on the
Purchaser unless (i) each of the representations set out in Clause 4 is true on
the date of the Purchase Request and the proposed Purchase Date for the relevant
Account Receivables; (ii) the relevant Purchase Request has been duly executed
by a duly authorised person on behalf of the Supplier; (iii) each of the Account
Receivables meets the requirements of the relevant Schedule 1; and (iv) after
the purchase of the Accounts Receivable by the Purchaser, the Customer Limit
and, if applicable, the Insurance Cap for the relevant Customer would not be
exceeded.

 

2.3 For the purpose of this Agreement, the Supplier assigns to the Purchaser all
of its right, title, benefit and interest to and to all monies due to the
Supplier from time to time in relation to each Account Receivable the Purchaser
purchases in accordance with clause 3.1 hereof, together with any other claims
relating to such Account Receivables, including, in each case, all rights to
demand, receive or dispose of any such monies or claims, all rights to sue for
or in relation thereto and all rights of action against any person in connection
therewith or otherwise to enforce the same. For the purpose of this Agreement,
the aforementioned assignment of any Account Receivable from Supplier shall be
deemed accepted by the Purchaser by payment of the Purchase Price in respect of
such Account Receivable .

 

2.4 If the Purchaser in its sole discretion and for any reason whatsoever is not
willing to purchase any Account Receivable offered to it in any Purchase
Request, the Purchaser shall notify the Supplier of its decision within 3
Business Days of receipt of the Purchase Request.

 

3 Purchase of Account Receivable

 

3.1 Unless the Purchaser has notified the Supplier that it is not willing to
purchase any Account Receivable specified in a Purchase Request received by the
Purchaser, the Purchaser shall (subject to (i) the terms of the Schedule 1 in
relation to the relevant Customer from time to time in force and (ii) the
settlement procedures set forth in Clause 3.2 below) purchase such Account
Receivable and shall pay the Purchase Price in respect of such Account
Receivable to the Supplier into an account or accounts with any such bank or
banks as the Supplier may notify the Purchaser in writing from time to time, on
the Purchase Date specified in the Purchase Request as the proposed purchase
date for such Account Receivable.

 

3.2 The parties shall adhere to the following settlement procedures, unless
otherwise agreed by the Purchaser, for so long as this Agreement remains in
effect or any Receivables Balance remains outstanding:

 

  i. The Servicer shall provide to the Purchaser on a monthly basis (or at such
times as otherwise requested by the Purchaser) an accounts aging trial balance
report in such form and with such detail as approved by the Purchaser, for all
Purchased Receivables, and the Servicer shall provide to the Purchaser any other
reporting reasonably requested by the Purchaser. In respect of Purchased
Receivables which remain unpaid after the Maturity Date, the Servicer shall
inform the Purchaser within 90 days thereof whether such non-payment was caused
by a Commercial Dispute or some other cause.

 

  ii. The Servicer shall pay to the Purchaser to the account notified to
Servicer on or before each Settlement Date all amounts the Servicer has
collected (including any Insurance Proceeds, Delkredere Claims or other monies
received in respect of any Purchased Receivables) since the preceding Settlement
Date on account of Purchased Receivables or

 

Page 4



--------------------------------------------------------------------------------

otherwise for the benefit of the Purchaser, the Program Fee, if any, and all
amounts otherwise owed by the Supplier to the Purchaser as of such Settlement
Date (including, without limitation, amounts owed in accordance with Clause 6
hereof).

 

  iii. The Servicer shall identify and hold in trust for the Purchaser all
amounts remitted or paid to the Servicer, if any, on account of Purchased
Receivables as the property of the Purchaser (including, if applicable, any
Insurance Proceeds or Delkredere Claims received in respect of any Purchased
Receivables), and shall immediately deposit all such funds to such account that
the Purchaser will notify the Servicer from time to time, subject to
reconciliation on each subsequent Settlement Date.

 

  iv. If the relevant Schedule 1 for the Customer requires an Insurance Contract
be in place, and the total value of Account Receivables owed by that Customer
exceeds the Insurance Cap at the time of a claim, the Supplier will ensure that
the Purchaser receives the same amount of Insurance Proceeds as if the total
value of Account Receivables were equal to or less than the Insurance Cap.

 

  v. The obligations owed by the parties to one another as of each Settlement
Date shall be netted against one another. All payments to be made by the
Purchaser to the Supplier or by the Supplier to the Purchaser hereunder shall be
made in Euros in same day funds in time to be credited in accordance with normal
banking procedures on the day when such payment is due and payable in accordance
with the most current written wire instructions previously provided by one party
to the other party.

 

4 Representations and Warranties

The Supplier hereby makes the following representations and warranties as of the
date hereof, as of each day a Purchase Request is delivered hereunder and as of
each proposed date for the purchase of an Account Receivable by the Purchaser as
if made on each such date with reference to the facts and circumstances then
existing:

 

  (a) the contract relating to each Account Receivable assigned to the Purchaser
is in full force and effect and legally valid and binding on the Customer and
the Supplier is not aware of any material breach thereof or in default
thereunder;

 

  (b) this Agreement and each Purchase Request constitute or will, when
delivered, constitute its legal, valid and binding obligations enforceable in
accordance with its terms and this Agreement when duly executed is effective to
assign the Account Receivables and any accompanying rights (if any, including,
without limitation, any Delkredere Claims) to the Purchaser;

 

  (c) if applicable, the Delkredere Agreement is in full force and effect and
legally valid and binding on the Delkredere Obligor;

 

  (d) if applicable, it has a valid Insurance Contract in respect of each
Purchased Receivable and each Insurance Contract constitutes legally valid and
binding obligations each enforceable in accordance with its terms and each
Insurance Contract is legally valid and binding and effective to name the
Purchaser as loss payee or co-insured in relation to each Purchased Receivable;

 

  (e) each Account Receivable assigned to the Purchaser is freely assignable and
constitutes amounts due and payable by the Customer on the relevant Maturity
Date and each Account Receivable assigned to the Purchaser pursuant to a
Purchase Request constitutes an unconditional, legal, valid and binding
obligation of the Customer enforceable by the Purchaser against the Customer and
the assets of the Customer and has not, to any extent, been prepaid;

 

  (f) immediately prior to the delivery of each Purchase Request by the
Supplier, the Supplier was the legal and beneficial owner of each Account
Receivable identified in such Purchase Request and it has not assigned,
transferred or otherwise disposed, or created any encumbrance or security
interest over any such Account Receivable, other than to the Purchaser and with
the exception that the Supplier may in the ordinary course of business agree
with its suppliers and vendors extended and/or expanded forms of reservation of
title and title retention rights; and

 

Page 5



--------------------------------------------------------------------------------

  (g) the Supplier shall pay those of the vendors with whom it has entered into
a distribution agreement in the ordinary course of business.

 

5 Undertakings

 

5.1 The Supplier hereby agrees and undertakes as related solely to the Purchased
Receivables:

 

  (a) not to create or permit to subsist any encumbrance over any of the
Supplier’s rights, title and interest in and to any contract relating to any
Account Receivable and not to assign, transfer or otherwise deal with any of its
rights in respect of any such contract or any Account Receivable, with the
exception of expanded forms of reservation of title and title retention rights
in the ordinary course of business;

 

  (b) to take commercially reasonable steps to assist the Purchaser to recover
each Purchased Receivable and any accompanying claims (if any, including,
without limitation, any Delkredere Claims) and/ or to assist the Purchaser to
perfect the assignment to the Purchaser of any Purchased Receivable and of any
such accompanying claim;

 

  (c) (i) to maintain and implement administrative and operating procedures and
to keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Purchased
Receivables or in order to comply with applicable laws and regulations; (ii) to
retain all such records and information relating thereto so long as any
Purchased Receivable remains outstanding; and (iii) to hand such records and
documentation to the Purchaser promptly on request;

 

  (d) not to amend, cancel or terminate any Delkredere Agreement, Insurance
Contracts or any other contract to which any Account Receivable assigned to the
Purchaser relates and not to, or purport to, terminate, revoke or vary any term
or condition of or extend the Maturity Date of any Purchased Receivable and to
refrain from any action which might in any way prejudice or limit the
Purchaser’s rights under or in respect of any Purchased Receivable or any
respective accompanying claims;

 

  (e) to procure that the Purchaser is named as loss payee or co-insured on all
required Insurance Contracts;

 

  (f) if an Insurance Contract is required by the relevant Schedule 1, to ensure
that:

 

  (i) each Insurance Contract is at all times in full force and effect;

 

  (ii) it makes timely claims under each Insurance Contract as required by the
Purchaser;

 

  (iii) it procures that all payments received from an Insurance Coverage
Provider in respect of a claim are paid into the Collection Account or to such
other account as the Purchaser may specify; and

 

  (iv) not to compromise or settle any claim under any Insurance Contract
without the prior written consent of the Purchaser; and

 

  (v) to take any other action reasonably required by the Purchaser or the
Insurance Coverage Provider with a view to recovering monies due and minimising
loss;

 

  (g) to provide the Purchaser at its request from time to time with any and all
information that the Supplier creates, sends, has or receives in respect of each
Insurance Contract and any associated Insurance Proceeds;

 

  (h) to notify the Purchaser immediately upon the withdrawal of, or amendment
to, any of the limits or other endorsement or alteration to the terms of any
Insurance Contract;

 

Page 6



--------------------------------------------------------------------------------

  (i) acknowledges and agrees that the Purchaser may, from time to time, appoint
any employee, manager, agent or correspondent to review such information
provided to the Purchaser and provide the Purchaser with the results of such due
analysis;

 

  (j) to immediately inform the Purchaser upon becoming aware of any Delkredere
Obligor’s intention to terminate a Delkredere Agreement; and

 

  (k) promptly after execution of (i) this present agreement; and (ii) any
further Schedule 1 with respect to an additional Customer, to serve a notice of
assignment on the relevant Customer and (if applicable) the Delkredere Obligor
substantially in the form as set forth in Schedule 3 hereto.

 

5.2 The Supplier hereby irrevocably authorizes the Purchaser, in its sole
discretion, to file any document or financing statements, and any amendments
thereto, in relation to all or any Purchased Receivable or Insurance Contract,
without the signature of Supplier, to the extent permitted by applicable law. If
not so permitted by applicable law, or in such other circumstances as the
Purchaser may reasonably request, the Supplier will execute and file any such
document, financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of the Purchaser’s ownership interest in any Purchased
Receivable or Insurance Proceeds.

 

5.3. Notwithstanding the foregoing, if the relevant Schedule 1 requires an
Insurance Contract, the Supplier shall notify the Purchaser immediately or as
soon as reasonably practicable if any Purchased Receivables are no longer the
subject of such Insurance Contract. If such event occurs the Purchaser can
terminate this Agreement immediately for good cause in respect of the relevant
Customer.

 

6 Price Adjustments and Interest

 

6.1 Price Adjustments

 

6.1.1 If any Purchased Receivable shall be an amount less than that specified in
the Purchase Request (after giving effect to any Adjustments known on the
Purchase Date) by reason of one or more credit notes or equivalent documents
issued by the Supplier, or a reduction taken by the Customer in respect of a
discount or other claim, then the Purchase Price is to be adjusted accordingly
and Supplier shall pay such difference to the Purchaser on the next Settlement
Date.

 

6.1.2 If a Commercial Dispute regarding a Purchased Receivable occurs, the
Purchase Price shall be adjusted accordingly and the Supplier shall pay to the
Purchaser in respect of such Purchased Receivable an amount equal to, and in the
same currency as, the reduction to the Purchase Price caused by such Commercial
Dispute on the next Settlement Date.

 

6.1.3 Any payment received by the Purchaser in respect of a Purchased Receivable
which has been adjusted in accordance with this Clause 6.1 shall be passed
through to the Supplier to the extent such payment exceeds the adjusted Purchase
Price of such Purchased Receivable.

 

6.2 Default Interest

 

6.2.1 In the event that any amount payable by the Supplier pursuant to Clauses
6.1.1 , 6.1.2 or this Clause 6.2 remains unpaid on the date on which it becomes
due and payable the Purchaser shall charge and the Supplier shall pay interest
(Additional Interest) from time to time on any such unpaid amount due from the
Supplier to the Purchaser during the period from (and including) the due date
thereof to ( but excluding) the date payment is received by the Purchaser in
full, at a rate equal to the aggregate of (i) the Applicable Margin plus EURIBOR
applicable pursuant to the relevant Schedule 1 (calculated by reference to such
calculation periods ending on or before the date payment is made in full as the
Purchaser may select and notify to the Supplier from time to time ) and
(ii) 2% per annum.

 

6.2.2 Such Additional Interest shall be payable at the end of each calculation
period selected and notified by the Purchaser (as referred to above) by
reference to which interest is calculated and may be deducted by the Purchaser
from amounts which would otherwise be due to the Supplier from time to time
under this Agreement.

 

Page 7



--------------------------------------------------------------------------------

7 Additional Costs

 

7.1 The Supplier shall pay to the Purchaser on demand:

 

  (a) all costs, charges and expenses including legal costs, in relation to the
enforcement of this Agreement and any Purchase Request;

 

  (b) all stamp, documentary, registration or other like duties or taxes,
including withholding taxes and any penalties, additions, fines, surcharges or
interest relating thereto, or any notarial fees which are imposed or chargeable
on or in connection with any this Agreement or any Purchase Request or the
purchase by the Purchaser of any Account Receivable.

 

8 Servicing and Management of Purchased Receivables.

 

8.1 The Purchaser appoints the Supplier (when acting in such capacity, herein
referred to as “Servicer”) to act as “Servicer” hereunder and to service the
Purchased Receivables hereunder. The servicing of Purchased Receivables shall
include, but not be limited to: (1) managing the collection of the Purchased
Receivables and undertaking commercially reasonable action or all legal or other
proceedings to enforce payment; (2) taking commercially reasonable actions
necessary to request or demand that the Customer pays Purchased Receivables if
such Purchased Receivables are due and payable; and (3) administer, service and
manage the collection and servicing of the Purchased Receivables in the ordinary
course of business with at least the same standard of care and procedures as the
Supplier uses in the servicing and management of Receivables owned by the
Supplier.

 

  (a) The Servicer shall implement and comply in all material respects with the
Credit and Collection Policies and Procedures and shall perform all obligations
described herein, including without limitation, those obligations described in
Section 3.2 hereof.

 

  (b) The Servicer shall administer, service and manage the collection and
servicing of the Purchased Receivables in the ordinary course of its business in
compliance with all applicable laws, rules and regulations.

 

  (c) The Servicer shall arrange to have all payments from the Customers or
otherwise related to the Purchased Receivables made separately and directly to
the Collection Account and shall not permit any payments from other customers to
be made to the Collections Account.

 

  (d) The Servicer shall be responsible for all of the fees, costs and expenses
incurred in connection with the management and collection of the Purchased
Receivables, unless the Customer’s non-payment was caused by an Insolvency
Event. The Servicer shall obtain or cause to be obtained all licenses, permits
and regulatory approvals necessary to collect the Purchased Receivables and
otherwise comply with all applicable laws, rules and regulations.

 

  (e) The Servicer agrees that, except as historically applied in the normal,
customary and ordinary course of its business with respect to the collection of
its own Account Receivables (and which standard of practice shall at least
constitute the average level of collection practices of its industry), it will
not adjust, settle, or compromise the amount due under any Purchased Receivables
without the prior written consent of the Purchaser.

 

8.2 In partial consideration for its performance of its duties as Servicer,
including section 8.1(d) hereof, the Purchaser shall assign to the Supplier, and
the Supplier shall be entitled to receive and retain, all amounts from time to
time paid by the depository bank where the Collection Account is maintained as
interest or other investment return on the funds from time to time held in the
Collection Account. The Supplier agrees that it will report all such amounts as
its income and be responsible for paying all income and other taxes in respect
thereof. Amounts shall be payable monthly to the Supplier upon receipt and
review by the Purchaser and the Supplier of the applicable periodic statements
for the Collection Account following the actual crediting of such amounts to the
Collection Account.

 

Page 8



--------------------------------------------------------------------------------

8.3 At its sole discretion, the Purchaser may replace the Supplier (or any
successor Servicer) as the Servicer.

 

8.4 If the Servicer intends to make any material changes to the Credit and
Collection Policies and Procedures that are outside the ordinary course of
business and would effect the Account Receivables, the Servicer shall notify the
Purchaser in writing giving details and an explanation of such proposed change,
and unless the Purchaser objects within ten (10) days of receipt of such written
notice, such change shall be deemed approved by the Purchaser.

 

8.5 The Purchaser (including its auditors, legal counsel or accountants retained
by Purchaser) may inspect and request copies of such books and records relating
to Purchased Receivables at any time at each Servicer’s offices during normal
business hours and upon notice given at least three (3) Business Days in advance
to the Service. Servicer shall (i) bear responsibility for ensuring that
Purchaser has the right to inspect, obtain copies, and gain access to any such
books and records held or maintained by any third party, and (ii) bear any loss
occasioned by Purchaser’s inability to obtain access to information with respect
to such Purchased Receivables from the books and records.

 

9 General

 

9.1 Each party may terminate this agreement upon 30 (thirty) days’ prior written
notice. The Termination of this Agreement shall not effect the obligations of
the Servicer to continue servicing those receivables that have been purchased by
the Purchaser prior to the termination, nor have any effect on arrangements set
forth herein with regard to receivables sold prior to the date of termination.

 

9.2 Any amounts which but for this Clause 9.2 would fall due for payment by the
Purchaser or the Supplier on a day other than a Business Day shall be payable on
the succeeding Business Day and the Purchase Price (or as the case may be, the
amount payable by the Supplier) shall, where necessary, be adjusted accordingly.

 

9.3 The Supplier agrees and acknowledges that it has taken independent legal and
accounting advice in relation to the accounting treatment to be applied to the
transactions contemplated herein and the Purchase Request. It is agreed that the
Supplier has not relied on any representation of the Purchaser in this regard.

 

9.4 The Purchaser shall be entitled to rely on any communication sent by the
Supplier, irrespective of any error or fraud contained in the communication or
the identity of the individual who sent the communication, and shall not be
liable for any action taken or omitted in reliance on any notice, direction,
consent, certificate, affidavit, statement, designation or other paper or
document reasonably believed by it to be genuine and to have been duly and
properly signed or presented to it by the Supplier.

 

9.5 This Agreement may be executed in any number of counterparts (including by
facsimile transmission) and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

9.6 The Supplier agrees and acknowledges that it is a sophisticated party in
relation to the Supplier relevant documents and that it has taken independent
legal and accounting advice in relation to the accounting treatment to be
applied to the transactions contemplated in the Supplier relevant documents. It
is agreed that the Supplier has not relied on any representation of the
Purchaser in this regard.

 

9.7 The Supplier shall remain liable to perform all obligations assumed by it
under any contract with the Customer and the Purchaser shall be under no
obligation of any kind whatsoever under such contract or be under any liability
whatsoever in the event of any failure by the Supplier to perform its
obligations under any such contract.

 

Page 9



--------------------------------------------------------------------------------

10 Notices

 

10.1 All notices, requests and demands given or made under this Agreement shall
be given or made in writing and unless otherwise stated shall be made by telefax
or letter using the address as specified below or such other address as the
party may designate to the other party:

 

   To the Supplier:

 

   Attention: Mark-Björn König and Norbert Sourek

 

   Address: 75 Kistlerhofstraße, D-81379 Munich, Germany

 

   Facsimile: +49 89 4700 2777

 

   To the Purchaser:

 

   Attention: Trade Finance Operations

 

   Address: 4th Floor, 68, Molesworth Street, Lewisham, London SE13 7EU

 

   Facsimile: +44 20 7500 8063

 

10.2 All notices or other communication shall be deemed to have been received:

 

  (i) if sent by fax with a confirmed receipt of transmission from the receiving
machine, on the day on which transmitted;

 

  (ii) in the case of a notice given by hand, on the day of actual delivery;

 

  (iii) if sent by post, 5 Business Days after being deposited in the post with
first class prepaid postage, provided that a notice given in accordance with the
above but received on a day which is not a Business Day or after normal business
hours in the place of receipt shall be deemed to have been received on the next
Business Day.

 

11 Assignments

 

11.1 The Purchaser may at any time assign, transfer or sub-participate
(including by way of novation) any of its rights and obligations hereunder or
under any Purchase Request to another bank or financial institution. The
Supplier may not assign or otherwise transfer its rights, benefits or
obligations or any of them hereunder.

 

12 Governing Law

 

12.1 This Agreement shall be governed by and construed in accordance with German
law.

 

12.2 The Supplier irrevocably agrees for the exclusive benefit of the Purchaser
that the courts of Germany shall have jurisdiction to hear and determine any
suit, action or proceeding and to settle any dispute which may arise out of or
in connection with this Agreement and for such purposes irrevocably submits to
the jurisdiction of such courts. The Supplier irrevocably waives any objection
which it may have now or in the future to the courts of Germany being nominated
for the purpose of this Clause on the ground of venue or otherwise and agrees
not to claim that any such court is not a convenient or appropriate forum.

 

Page 10



--------------------------------------------------------------------------------

As witness the hands of the authorised signatories of the parties hereto the day
and year first above written.

The Supplier

 

Executed for and on behalf of

12.1 Tech Data GmbH & Co. OHG

by                          and

  

)

)

)

The Purchaser

 

Executed for and on behalf of

Citibank International Plc

by                          and

  

)

)

)

 

Page 11



--------------------------------------------------------------------------------

Schedule 1 – Supplier Pricing Schedule and Customer Data sheet

In relation to the Uncommitted Account Receivable Purchase Agreement dated
23 January 2006, the Purchaser and the Supplier hereby agree to include the
following Customer(s) on the below stated terms:

Customer: [•]

Customer Limit: [•]

Adjustments: [•]

[Delkredere Obligors: [•]]

[Delkredere Agreement: [•]]

[Insurance Contract: [•]]

Applicable Margin: [•]

Account for the payment of sums owing to the Citibank International plc in
respect of the Purchased Receivables: [•] unless notified otherwise in writing
by the Purchaser.

Account for the payment of sums owing to Tech Data GmbH & Co. OHG by the
Servicer in respect of the Purchased Receivables: [•] unless notified otherwise
in a Purchase Request by the Supplier.

The Program Fee shall be calculated as follows:

The Purchase Price shall be calculated as follows:

The effective date of this Schedule 1 shall be: [•]

Agreed by:

 

CITIBANK INTERNATIONAL PLC       TECH DATA GmbH & Co. OHG BY:  

 

      BY:   

 

NAME:         NAME:    TITLE:         TITLE:   

 

Page 12



--------------------------------------------------------------------------------

Schedule 2 - Purchase Request

Receivables Purchase Request

Finanzierungsbescheinigung über einen Kredit für den Ankauf von Forderungen

aus Lieferungen und Leistungen

Tech Data GmbH & Co. OHG

 

Shaded cells require input, all others are calculated/ Schattierte Zellen sind
eingabepflichtig, alle übrigen werden berechnet Settlement Date/
Abrechnungsdatum:    [ •]   

Tech Data’s account number/

Tech Datas Konto Nummer:

   [ •]    Next Settlement Date/ Datum der nächsten Abrechnung    [ •]   

12.2 RECEIVABLES BALANCE & COLLECTIONS

FORDERUNGSBESTAND & INKASSI

      Please complete this section only for settlements. For purchase requests,
please leave this section empty. Diesen Abschnitt bitte für Abrechnungen
ausfüllen. Für den Ankauf von Forderungen bitte diesen Abschnitt leer lassen.

Receivables Balance as of last Settlement Date

Forderungsbestand zum Zeitpunkt der letzten Abrechnung

   € [•]     

Deductions from Receivables Balance

Abzüge vom Forderungsbestand

   € [•]     

Face value of paid invoices during the current period

Nennwert der bezahlten Warenrechnungen während des laufenden Zeitraums.

   € [•]     

Collections during the current period

Inkassi während des laufenden Zeitraums

   € [•]     

Receivables Balance for the current Settlement Date

Forderungsbestand am aktuellen Abrechnungsdatum

      € [•]

NEW RECEIVABLES

NEUE FORDERUNGEN

      12.3 Please complete this section in the case of new purchases only.
Diesen Abschnitt bitte nur im Fall eines Neuerwerbs ausfüllen.

Invoice Amount offered for sale

Zu verkaufender Forderungsbetrag

   € [•]     

Proposed Purchase Date

Vorgeschlagenes Kaufsdatum

   [Date]     

Total/ Summe

      € [•]

Current Receivables Balance plus New Account Receivables purchased

Aktueller Forderungsbestand zuzüglich angekaufter neuer Forderungen

 

 

   € [•]

 

Page 13



--------------------------------------------------------------------------------

DEDUCTIONS FROM RECEIVABLES BALANCE – WORKSHEET

ABZÜGE VOM FORDERUNGSBESTAND - ROHBILANZ

     

Price Adjustments

Adjustierter Preis

   € [•]   

Deductions from Invoice Amount

Abzüge vom Rechnungsbetrag

   € [•]   

Credit Notes

Gutschriftanzeigen

   € [•]   

Deductions from Receivables Balance

Abzüge vom Forderungsbestand

   € [•]   

Note: support file is the “Sold Invoices File”

Anm.: Dateianhang ist das ‘Sold Invoices File’.

     

The capitalized terms used herein shall have the same meeting as set forth in
the Agreement (as defined below) except as otherwise provided herein. This
certificate and supporting data (collectively the “Certificate”) is delivered in
connection with that certain Uncommitted Account Receivable Purchase Agreement
dated 23 January 2006 as amended from time to time (the “Agreement”) between
Citibank International plc (“Citibank”) and Tech Data GmbH & Co. OHG (“Tech
Data”). Tech Data certifies to Citibank that the information contained herein is
true, correct and based upon the information contained in Tech Data’s financial
reporting records.

The Supplier confirms that all representations and warranties set out in the
Agreement are correct as at the date hereof and as of the proposed Purchase Date
in respect of each Account Receivable referred to above and the circumstances
existing on the date hereof now and as of the proposed Purchase Date.

 

Acknowledged by:       CITIBANK INTERNATIONAL PLC     TECH DATA GmbH & Co. OHG
BY:  

 

    BY:  

 

NAME:       NAME:   TITLE:       TITLE:  

 

Page 14



--------------------------------------------------------------------------------

Schedule 3 - Notice of assignment

NOTICE OF ASSIGNMENT

To: [Customer or Delkredere Obligor (if applicable)]

Dear Sirs,

We refer to the agreements concluded by and between your affiliates and Tech
Data GmbH & Co. OHG for the supply of certain goods to you (the “Supply
Contracts”) [and the agreement between yourselves and Tech Data GmbH & Co. OHG
[dated [•],(the “Delkredere Agreement”, and together with the Supply Contracts,]
the “Underlying Agreement[s]”).

We hereby inform you that we have assigned and will be assigning on an ongoing
basis some or all of our rights, title and interest in and to the amounts
payable under the Underlying Agreement[s] by you [or your affiliates] to Tech
Data GmbH & Co. OHG to Citibank International plc acting through its office at
25, Canada Square, Canary Wharf, London E14 5LB, United Kingdom, on the basis of
an account receivables purchase agreement dated 23 January 2006.

We hereby request you to fulfil your [and your affiliates’] payment obligations
towards us under the Underlying Agreement[s], contrary to any other provision of
the Supply Contract [or the Delkredere Agreement], exclusively to the following
account of Tech Data GmbH & Co. OHG:

Citigroup Global Markets Deutschland AG & Co.KGaA

Account number: 214150077

SWIFT: CITIDEFF

Currency of account: EUR

IBAN: DE10502109000214150077

or to such other account or accounts as Citibank International Plc. may notify
you in writing from time to time. Any of your [or your affiliates’] payment
obligation under the Underlying Agreement[s] can only be fulfilled and
discharged by payment to the above mentioned account or to such other account or
accounts as Citibank International Plc. may notify you in writing from time to
time.

This assignment may only be withdrawn with the prior written consent of Citibank
International, plc.

We also inform you that, notwithstanding the foregoing, Citibank International
plc has appointed us to act as servicer for the assigned receivables. In this
role, we will continue to administer, service and manage the collection and
servicing of the assigned receivables. This appointment is effective until such
time as Citibank International plc shall inform you in writing of its
revocation.

 

Yours Faithfully:     Acknowledged by: ___________     ___________ Date     Date

 

   

 

Tech Data GmbH & Co. OHG     [Customer or Delkredere Obligor]

 

17